Citation Nr: 1131144	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  11-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a rating higher than 30 percent for the service-connected scars of the face, scalp and back.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the RO that continued a 30 percent rating for the service-connected scars residual to surgery for skin cancer of the face, scalp and back.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service-connected scars are shown to be superficial, not painful or unstable, and to have a combined area of 10 sq. cm. and one characteristic of disfigurement. 


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected scars of the face, scalp and back are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.118 including Diagnostic Codes 7800, 7802 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to increased rating for the service-connected scars of the face, scalp and neck.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the case at hand, the Veteran was provided all required notice in a letter mailed in April 2010.  The Veteran had ample opportunity to respond prior to the issuance of the rating decision on appeal in August 2010.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded an appropriate VA examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

In regard to medical examination, the Veteran has asserted that the VA examination in April 2010 was inadequate because the examiner was a Physician's Assistant; the Veteran asserts entitlement to examination by a physician.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  

The Board has carefully reviewed the examination report in question and finds it to be thorough and complete; the examiner addressed the Veteran's subjective complaints and provided clinical observations conforming to the applicable rating criteria; see Massey v. Brown, 7 Vet. App. 204 (1994).  

Further, the examiner discussed the examination with the Veteran's attending dermatologist before finalizing the report.  The Board therefore finds the VA examination to have been adequate for rating purposes.
 
Accordingly, the Board will address the merits of the Veteran's claim.


Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected skin disability has been rated under the provisions of 38 C.F.R. § 4.118 (schedule of ratings - skin).  The rating criteria in pertinent part are as follows.

Under Diagnostic Code (DC) 7800, scars of the face, neck or head are rated as follows.  A rating of 10 percent is assigned with one characteristic of disfigurement.  

A rating of 30 percent is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks and lips); or, with two or three characteristics of disfigurement.  

A rating of 50 percent is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or, with four or five characteristics of disfigurement.  

A rating of 80 percent is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.     

A note to DC 7800 sets forth the eight characteristics of disfigurement as follows.  (1) Scar 5 or more inches (13 or more cm. in length).  (2) Scar at least one-quarter inch (0.6 cm.) wide at the widest part.  (3) Surface contour of scar elevated or depressed on palpation.  (4) Scar adherent to underlying tissue.  (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.).  (6) Skin texture abnormal (irregular, atrophic, shiny, scaly etc.) in an area exceeding six square inches.  (7). Underlying soft tissue missing in an area exceeding six square inches.  (8) Skin indurated and inflexible in an area exceeding six square inches.   

Under DC 7801, scars other than of the head, face or neck that are deep and nonlinear are assigned a 10 percent if they involve an area or areas at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq.cm) ; a 20 percent evaluation if the area or areas is at least 12 square inches (465 sq. cm) but less than 72 square inches ( 465 sq. cm.); a 30 percent rating if the area of areas is at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and, 40 percent rating if the area or areas is 144 square inches (144 sq. cm.) or greater.  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, scars other than on the head, face or neck that are superficial and nonlinear are assigned a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more.  

Note (1) following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Note (2) provides that if multiple qualifying scars are present, or a single qualifying scar affects more than one extremity, or single qualifying scar affects one or more extremities and either the anterior and posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior and posterior portion of the trunk, assign a separate rating for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate rating based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25. Qualifying scars are scars that are non-linear, superficial and not located on the head, face or neck. 

The rating schedule in effect since October 2008 does not have a DC 7803.

Under DC 7804, a rating of 10 percent is assigned for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A rating of 30 percent is assigned for five or more scars that are unstable or painful.  

Note (1) following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of scars.  

Note (3) states that scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive evaluation under this diagnostic code when applicable.

Under DC 7805, any other scars (including linear scars) and other effects of scars evaluated under the diagnostic codes above are evaluated for disabling effects under an appropriate diagnostic code.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.
  
The instant claim for increased rating was received in March 2010.  The Board has considered evidence of symptomology since March 2009.  See 38 C.F.R. § 3.400.

The Veteran had a generalized skin examination at Buffalo Medical Group in May 2009.  The Veteran was noted to have a history of numerous carcinomas of the head and neck.  

An examination of the head and neck revealed no actinic keratosis or lesions suspicious for cutaneous malignities; surgical sites were well healed and free of obvious recurrence.  An examination of the trunk and extremities revealed scattered keratotic papular lesions and benign keratoses.

Treatment records from Buffalo Medical Group dated in October 2009 state the Veteran had current dermatoheliosis of the head and neck, predominantly in the left and right temples.  He also a papular lesion on the nose that was considered to possibly be early basal cell carcinoma.  

Thereafter, the Veteran underwent micro-controlled excision of a 0.6 x 0.6 lesion on the nose at Buffalo Medical Group in November 2009; post-operative defect size was 0.9 x 0.9 and closure defect size was 0.9 x 1.7.  

A VA dermatology consult in December 2009 shows the Veteran presented to establish care at VA.  Clinical examination showed various scars representing the Veteran's prior surgical sites on the face and back, without evidence of disease recurrence.  There were numerous pink scaling papules on the scalp but no evidence of suspicious lesions on the remainder of the examination of the face, neck, mucous membranes, conjunctivae, chest, abdomen, back, bilateral  upper and lower extremities and buttocks.  

The clinical impression was that of history of numerous nonmelanoma skin cancers (NMSCs) with no evidence of disease recurrence in past surgical sites and no new suspicious lesions on examination.  Also noted was actinic keratosis of the scalp with numerous lesions.

The Veteran had a VA examination in April 2010, performed by a Registered Physician's Assistant, Certified (RPA-C).  The examiner noted the Veteran's history in detail, particularly noting a total of seven skin cancer excisions with resulting scars.  

The Veteran reported his current symptoms were mainly cosmetic difficulties resulting from the facial scars.  He denied any pain, skin breakdown, or paresthesias to include numbness or tingling.  

The Veteran was currently retired, and the skin disability did not pose any restriction on recreation or on activities of daily living.  The clinical examination of the seven scars resulted in the following observations.

Scar #1 was on the right cheek, 3 cm x 1 cm. (3 sq. cm.) and hypopigmented, not painful, superficial and without limitation of motion or underlying soft tissue damage.  

There was no inflammation, edema, or keloid formation, and no gross distortion or asymmetry compared to the opposite cheek.  The scar was not irregular, atrophic, shiny or scaly.

Scar # 2 was on the right superior helix (i.e., external ear), 2 cm. x 2 cm. (4 sq. cm.) and slightly pink-to-hypopigmented.

Scar # 3 was on the right forehead, 1.5 cm. x 0.3 cm. (0.45 sq. cm.), linear and slightly depressed.

Scar # 4 was on the vertex of the scalp, 1.5 cm. x 1.5 cm. (2.25 sq. cm.), circular in shape and depressed.  The area was atrophic and the skin was quite moveable with no underlying tissue adherence.  The scar was superficial.

Scar # 5 was a linear scar on the glabella region (i.e., area between the eyebrows above the bridge of the nose), 0.5 cm. in length, faintly hyperpigmented and superficial, without underlying tissue adherence.  

Scar # 6 was on the nasal bridge, 1 cm. x 0.3 cm. (0.3 sq. cm.), pink-to-red and superficial.

Scar # 7 was on the left forehead, 1.5 cm. x 0.3 cm. (4.5 sq. cm.), hypopigmented and superficial.

The examiner stated that unless otherwise specifically noted, the seven scars above were not painful on examination.  There was no skin breakdown, underlying soft tissue damage, limitation of motion or function at the scar sites, inflammation, edema, or keloid formation.  

The scars were superficial, without abnormal texture and without induration of inflexibility of the skin.  There was no loss of underlying soft tissue and no gross asymmetry or distortion of the contralateral face, and no generalized gross distortion or asymmetry.  Total body surface area (TBSA) was 10 percent, and exposed body surface area (EBSA) was also 10 percent. 

The examiner diagnosed residual scars from surgeries relating from previously-diagnosed skin cancer.  The examiner noted that the Veteran, although generally pleased with the cosmetic outcome, considered that his face had become disfigured and asymmetrical by the surgical scars; however, based on clinical examination and the size of the scars there was no gross distortion or asymmetry. 

The Veteran had a generalized skin examination at Buffalo Medical Group in June 2010 when he denied any known lesions but complained of some scaling on the ears.  An examination of the head and neck revealed some dermatoheliosis.  There were patches on the right cheek and on the helixes of both ears that were consistent with actinic keratoses, which were treated with liquid nitrogen.  

Further examination did not detect any lesions suspicious for cutaneous malignancy, and the previous surgical sites were noted to have healed well without any sign of recurrence.  

Further examination of the trunk and extremities revealed well-healed surgical sites free of evidence of recurrent disease; there were a number of thickened keratotic plaques on the back consistent with benign keratoses.   

The Veteran presented to the VA dermatology clinic in August 2010 for follow-up examination.  The Veteran complained of current scaly lesions on the left arm, present for the past three months that had not responded to topical therapy; otherwise he had no skin complaints.  

An examination of the skin over the entire body revealed various scars on the face and back representing the Veteran's prior surgical sites, without evidence of disease recurrence.  There were also numerous pink scaling papules on the scalp, left ear and bilateral forearms that appeared to be consistent with actinic keratoses, and multiple junctional nevi on the bilateral lower extremities.  

There was no evidence of suspicious lesions on the remainder of the examination of the scalp.  The clinical impression was history of numerous NMSCs with no evidence of disease recurrence in the past surgical sites and no new suspicious lesions on current examination.  The clinician also treated eight actinic keratoses with liquid nitrogen.     
      
The Veteran had a generalized examination of the skin at Buffalo Medical Group in December 2010.  The examiner noted the Veteran had a history of multiple head and neck skin cancers as well as a history of actinic keratoses and rosacea.  

An examination of the head and neck revealed two pearly lesions on the left midscalp and right cheek that were suspicious for basal cell carcinoma.  An examination of the trunk and extremities revealed scattered keratotic papules and benign keratosis, and a hypertrophic actinic keratosis of the arm.    

The file contains a pathology report from Buffalo Medical Group dated in December 2010.  The samples from the forehead and right temple had been submitted for analysis with clinical impression of basal cell carcinoma, but biopsy determined that both samples were consistent with actinic keratosis.

On review, the Veteran is currently rated at 30 percent under DC 7800.  The higher 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement.  

In this case, there is no indication of visible or palpable tissue loss, so the threshold requirement for a 50 percent rating is not met.  Additionally, there is no gross distortion or asymmetry.  The Veteran's scars exhibit just one  characteristic of disfigurement, slight depression in scars # 3 and 4; otherwise none of the other characteristics of disfigurement are shown (some of the scars are hypo- or hyperpigmented, but such scars do not approach 39 sq. cm. as required to be considered disfiguring).  

Accordingly, the Veteran's disability does not more closely approximate the criteria for higher rating under DC 7800.

The Board has considered whether any other Diagnostic Codes associated with 38 C.F.R. § 4.118 could be applied to the Veteran's benefit.  However, his scars are not deep, so DC 7801 does not apply.  His scars combine to an area of 10 sq. cm., which does not approach 929 sq. cm. as required for compensation under DC 7802.  There is no DC 7803.  The Veteran's scars are neither painful nor unstable, so DC 7804 does not apply.  The scars do not cause limitation of function, so DC 7805 does not apply.  Accordingly, the disability is appropriately rated under the provisions of DC 7800.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting his symptoms, nothing in his lay evidence suggests his disability more closely approximates the schedular criteria for higher rating.

In sum, the Board has found the medical and lay evidence of record does not show entitlement to a schedular rating higher than 30 percent at any distinct period under review.  Accordingly, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.
  
The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's disability picture is contemplated by the rating schedule and the Board accordingly finds referral for extra-schedular evaluation is not warranted.  Thun, id.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In this case, the Veteran has not asserted, and the record does not show, that his service-connected disability on appeal renders him unemployable; accordingly, a claim for TDIU is not raised by the issue on appeal.

The Board concludes that the criteria for rating higher than 30 percent for the service-connected scars of the face, scalp and back are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

An increased evaluation in excess of 30 percent for the service-connected scars of the face, scalp and back is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


